          Case 1:20-cv-01008-JPC Document 156 Filed 07/24/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHAD LINDSEY MOSHELL, individually and on                              :
behalf of all others similarly situated,                               :
                                                                       :
                                    Plaintiffs,                        :             20 Civ. 1008 (JPC)
                                                                       :
                  -v-                                                  :                  ORDER
                                                                       :
SASOL LIMITED et al.,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On January 19, 2021, Plaintiffs filed various exhibits in support of their opposition to

Defendants’ Motion for Reconsideration and Sanctions.                      See Dkts. 102-104; Dkts. 127-130.

Plaintiffs, at Defendants’ request, sought to file Exhibits 39, 40, 41, 42, and 47 under seal. Dkts.

126, 131. On February 16, 2021, the Court issued an Order allowing Plaintiffs to file these exhibits

provisionally under seal. See Dkt. 141 at 2-3.

        These exhibits are documents produced by Defendants in discovery and designated as

confidential under the Protective Order in this action. The Court did not rely on them in resolving

Defendants’ Motion for Reconsideration and Sanctions. Accordingly, these exhibits are not

“judicial documents” to which the common law and First Amendment right of public access applies

because they were not relevant to the Court’s performance of a “judicial function” nor are they

“useful in the judicial process.” See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d

Cir. 2006). The Court will therefore maintain these exhibits under seal.

        SO ORDERED.

Dated: July 24, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
